DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Claims 1-12 are pending. 

3.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.
      Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
 
    Appropriate corrections are required

4. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

     Applicant has not disclosed how to use anti-CFH antibodies in a therapeutic regimen to treat cancer or inhibiting tumor growth in humans with predictability.  There is insufficient information or nexus with respect to using anti-CFH antibodies to treat any cancer or inhibit tumor growth or lung cancer broadly encompassed by the claimed methods based upon the observations and experimental in vitro data and an experimental model provided in the specification as filed with predictability.  



      While the instant specification may interfere with CFH binding to tumors, such as lung cancer cells and may be used to treat cancer in a subject,
      there appears insufficient evidence that anti-CFH antibodies effectively treat subjects with cancer or tumor growth, including as it would be applicable to cancer and tumor growth as broadly encompassed by the claimed methods,
      as disclosed on pages 75-83 of the specification. 

     Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

     In vitro and experimental model studies have not correlated well with in vivo clinical trial results in patients.  Since the therapeutic indices of biopharmaceutical drugs such as anti-CFH antibodies can be species- and model-dependent, it is not clear that reliance on the disclosed observations and in vitro / in vivo experimental results (e.g., see instant Examples) in therapeutic regimens accurately reflects the relative efficacy of the claimed treatment of cancer and tumor cells with anti-CFH antibodies.

     Experimental protocols usually are conducted under defined conditions wherein the antagonist and the stimulus/insult occur at the same or nearly the same time  
     For example, immunosuppression is much easier to achieve under such controlled conditions that experienced in the human cancer targeted by the claimed invention.  
     With respect to in vivo studies, in vitro and experimental models validate concepts based on studies of human disease, such studies are limited to the “acute” as opposed to “chronic” nature of the disease.  
     With respect to animal models, the onset of cancer is rapid with an aggressive destructive process, whereas in humans cancer progresses more slowly, often with natural periods of disease exacerbation and remission.  
     Here, note that the instant in vitro, ex vivo and in vivo experimental studies / observations do not necessarily treating human cancer and tumor cells versus experimental models.
     Also, note that treatment of cancer and tumor cells would occur after diagnosis and the disease has been established.  

     Bushy et al. reports A Therapeutic Antibody for Cancer, Derived from Single Human B cells (Cell Reports 15, 1505-1513, May 17, 2016; creativecommons.org/licenses/by-nc-nd/4.0/),
      including an association between autoantibodies against CFH and early-stage lung cancer, where CFH presents complement-mediated cytotoxicity by inhibiting forma of cell-lytic membrane attack complexes on self-surface, where CFH antibody causes complement activation and release of anaphylatoxins promote CDC of tumor cell lines and inhibit tumor growth under experimental conditions such as mice, experimental tumor models and test conditions and
     in vivo studies addressing the immune program will be needed in order to understand the full potential of this approach.

     In view of the lack of predictability of the art to which the invention pertains the lack of established clinical protocols for effective means to treating cancers and tumor cells with anti-CFH antibodies, 
     undue experimentation would be required to practice the claimed methods with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and absent working examples providing evidence which is reasonably predictive that the claimed methods are effective for treating cancer and tumor cells with ant-CFH antibodies. 

     Applicant is invited to consider modes of action that may clarify the claimed methods.

6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  





7.  A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
     A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

     Claims 1-8 and 12 are rejected under 35 USC 101 as claiming the same invention as that of claims 1-8 and 12 of U.S. Patent No. 10,865,238. 

     This is a statutory double patenting rejection. 

8.  Claims 9-11 are rejected under the judicially created doctrine of non-statutory double patenting as being unpatentable 
     over claims 1-8 and 12 of U.S. Patent No. 10, 865,238. 

     The instant and copending claims are drawn to the same or nearly the same anti-CFH antibodies treating the same subjecting having cance.
     Here, the instant claims are drawn to methods of treating a subject thereof having cancer or inhibiting tumor growth in a subject and 
     the claims of US Patent No. 10,865,238 are drawn to methods of inhibiting CFH binding to C3b in a subject having cancer. 

    The instant and copending claims anticipate or render obvious one another over the same or nearly the same anti-CD40 antibodies and compositions thereof.

9. No claim allowed.













10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 12, 2022